DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 dated 11/29/2021 (“11-29-21 RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final Office action dated 08/19/2021 (“08-19-21 FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the 08-19-21 FOA has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission (i.e., claims and remarks) filed with the 11-29-21 RCE has been entered.
Claims Status
	In response to the 08-19-21 FOA, Applicants filed remarks and currently amended independent claims 1, 9 and 18 in the 11-29-21 RCE. 
 Reasons for Allowance
Claims 1-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to independent claims 1, 9 and 18 have overcome the prior art rejection based on Hwang as set forth in pages 3-7 of the 08-19-21 FOA. Specifically, Hwang does not teach of the required rivet structure as applied to a fan-out redistribution layer that has the claimed shank of the conductive via and at least one part of another of the metallization layers.  It is noted that the fan-out redistribution layer adds structure to the claims along with the specific requirement of “bond(ing) together” It is noted that small traces and small interconnect structures loosely provided/placed throughout a package as found in Hwang does not appear to stop delamination in any viable fashion. As such, independent claims are allowed and dependent claims thereof are allowed because they depend on their respective allowed independent claims. 
 Pertinent art: 
a.	US 2006/0003579 A1 to Sir: illustrates in Figures 5 and 9 of a interconnect structure that resists delamination. 
b. 	US 2015/0245484 A1 to Ryu: illustrates in Figure 3 of embedding metal layers into insulation 110 that resists delamination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
04 December 2021
/John P. Dulka/Primary Examiner, Art Unit 2895